DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 8/27/2022. As directed by the amendment: claims 36, 38, 42-47 have been amended; no claims have been cancelled; and claims 48-53 have been added. Thus, claims 36-53 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 8/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,548,522 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 49, line 1 recites “In a safety catheter assembly”, which is in narrative in form but should read “A safety catheter assembly”.
Appropriate correction is required.
Drawings
Amendments to the drawings were filed on 8/27/2022. These drawings are not accepted because the include new subject matter. The subject matter regarded as new matter is reference number 116c.
Specification
The amendment filed 8/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a resealable membrane 116c.
Applicant is required to cancel the new matter in the reply to this Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49, lines 2-4 recite “the catheter hub having… a closed distal end” however the disclosure fails to disclose such limitation. The examiner is unable to find support for distal end of the catheter hub to be closed in the original disclosure.
Claim 49, lines 5-6 recite “the needle assembly comprising:” and claim 49, lines 12 and 13 recite “a collar” and “a retainer” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the collar and the retainer to be part of the needle assembly in the original disclosure.
Claim 52, lines 1-3 recite “wherein the blood control valve comprises a substantially cylindrical hollow body having a distal portion and a proximal portion separated by a resealable membrane” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the valve being a substantially cylindrical hollow body that separates two portions by a resealable member in the original disclosure.
Claim 53, lines 3-5 recite “wherein the at least one internal contact comprises a protrusion distal the proximal extension that has a radial extension adapted to be in frictional contact with the interior surface of the catheter hub in the ready position” however the disclosure fails to disclose such limitation. The examiner is unable to find support for frictional contact to be made between the radial extension and the interior surface of the catheter hub in the ready position in the original disclosure.
Dependent claims are rejected by virtue of their dependency on the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49, lines 1-2 recite “In a safety catheter assembly having a catheter hub and a needle assembly in engagement in a ready position and separated in a safe position”, however it is unclear what the needle assembly is in engagement with in a ready position and separated from in a safe position. For purposes of examination, the Examiner will interpret the claim as being “a needle assembly in engagement with the catheter hub in a ready positioned and separated from the catheter hub in a safe position”.
Claim 49 recites the limitation "the cross section dimension of the needle proximal the distal tip" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claim 49, line 19 recites “a passage”, however it is unclear if the Applicant is attempting to refer back to the “passage” recited in claim 49, line 15 or in addition to. For purposes of examination, the Examiner will interpret it as being the same passage.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-38, 42, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erskine (US Publication 2014/0046272 A1).
Regarding claim 36, Erskine discloses a catheter insertion device (Fig. 1) for use with a catheter assembly (12/10) having a catheter hub (10) and a catheter (12) extending from a distal end of the catheter hub (Fig. 2), the catheter hub having an exterior (Exterior of 10) and an interior (Interior of 10) defining an internal cavity (Internal cavity of interior of 10), the catheter insertion device comprising: 
a needle (14) slidable through the catheter (Figs. 3-10) having a distal tip (16), a proximal end (18) and a needle transition (19) proximal to the distal tip (Fig. 7), the proximal end of the insertion needle attached to a needle hub (20, Fig. 3); 
a collar (32) movable longitudinally relative to the catheter hub between a ready position (Fig. 5) and a safe position (Fig. 10), the collar having at least one external hub contact (81-83); and 
a retainer (34) having at least one portion slidably engaged within the collar (Figs. 5-10), the retainer having a distal portion (Image 1) and at least one internal hub contact (Image 1) proximal the distal portion (Fig. 5), and a passage (48) through which the needle axially passes (Fig. 5); 
wherein in the ready position, the distal portion of the retainer is positioned inside the internal cavity of the catheter hub with the at least one internal hub contact of the retainer in contact with the interior of the catheter hub proximal the distal portion (Fig. 5), and the at least one external hub contact of the collar is in a gripping contact with the exterior of the catheter hub (Fig. 5); 
wherein proximal movement of the needle hub relative to the collar from the ready position to the safe position (Figs. 5-10) causes the needle transition to shift the retainer proximally relative to the catheter hub such that the at least one internal hub contact of the retainer disengages from the interior of the catheter hub and the external hub contact of the collar disengages from the exterior of the catheter hub to enable the catheter hub and the collar to separate from each other (Fig. 10); and 
wherein the distal tip of the needle is positioned within the passage of the retainer when the catheter hub and the collar are separated from each other (Fig. 10).
Image 1:

    PNG
    media_image1.png
    373
    320
    media_image1.png
    Greyscale

Regarding claim 37, Erskine discloses the catheter insertion device of claim 36, wherein the at least one external hub contact includes at least two exterior hub contact surfaces (81, 82).
Regarding claim 38, Erskine discloses the catheter insertion device of claim 36, wherein the at least one internal hub contact of the retainer inhibits removal of the catheter hub from the collar when the catheter insertion device is in the ready position (Fig. 5).
Regarding claim 42, Erskine discloses the catheter insertion device of claim 36, wherein at least a portion of the insertion needle is positioned within the collar when the catheter insertion device is moving from the ready position to the safe position (Figs. 5-10).
Regarding claim 45, Erskine discloses the catheter insertion device of claim 36, wherein the collar is positioned circumferentially about at least a portion of the distal portion of the retainer in the ready position (Fig. 5).
Regarding claim 46, Erskine discloses the catheter insertion device of claim 36, wherein the retainer and the distal portion are integrally formed as a single component (Fig. 5).
Regarding claim 47, Erskine discloses the catheter insertion device of claim 36, wherein proximal movement of the needle hub relative to the collar to the safe position causes the needle transition to shift the distal portion of the retainer proximally out of the internal cavity of the catheter hub (Figs. 5-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US Publication 2014/0046272 A1) in view of Thorne (US Publication 2003/0199827 A1).
Regarding claim 39, Erskine discloses the catheter insertion device of claim 36, but is silent regarding further comprising a needle housing having a needle lock configured to interact with a protuberance on the needle hub to lock the needle hub relative to the needle housing in the safe position.
In analogous prior art, Thorne teaches a catheter insertion device (10, Fig. 1), comprising a needle housing (40) having a needle lock (129/130/130’/132) configured to interact with a protuberance (173) on the needle hub (30) to lock the needle hub relative to the needle housing in the safe position (Figs. 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified catheter insertion device of Erskine to incorporate the teachings of Thorne to incorporate a needle housing having a needle lock configured to interact with a protuberance on the needle hub to lock the needle hub relative to the needle housing in the safe position in order to form a secure lock after displacement of the needle assembly ([0086]).
Regarding claim 40, Erskine in view of Thorne disclose the catheter insertion device of claim 39, wherein in the safe position, the needle lock is positioned proximally to the needle transition (The modification of Erskine in view of Thorne would teach wherein in the safe position, the needle lock is positioned proximally to the needle transition because the needle lock of Thorne is located at the proximal end of the needle assembly and the needle transition of Erskine is located adjacent the distal tip of the needle, therefore the needle lock of Thorne would be positioned proximally to the needle transition of Erskine).
Regarding claim 41, Erskine in view of Thorne disclose the catheter insertion device of claim 39, wherein in the safe position, the needle lock is positioned proximally to the proximal end of the insertion needle (Fig. 8, Thorne).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US Publication 2014/0046272 A1) in view of Erskine (US Patent 5,676,658 A).
Regarding claim 43, Erskine discloses the catheter insertion device of claim 36, but is silent regarding wherein the needle hub includes a flash chamber.
In analogous prior art, Erskine ‘658 discloses a catheter insertion device (Fig. 1), wherein a needle hub (21) includes a flash chamber (C3,L60-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle hub of Erskine incorporate the teachings of Erskine ‘658 to incorporate a flash chamber in order to collect the blood that “flashes back” through needle when the sharp distal tip of needle pierces a patient’s vein (C3,L60-63).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US Publication 2014/0046272 A1) in view of Burkholz (US Publication 2014/0039399 A1).
Regarding claim 44, Erskine discloses the catheter insertion device of claim 36, but is silent regarding wherein the needle includes a notch proximal the distal tip configured to enable blood to pass therethrough into an annular space between an exterior of the needle and an interior of the catheter.
In analogous prior art, Berkholz teaches a catheter insertion device (Fig. 1), wherein a needle (40) includes a notch (66) proximal the distal tip (Figs. 1 and 2C) configured to enable blood to pass therethrough into an annular space between an exterior of the needle and an interior of the catheter ([0036], l11-14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Erskine to incorporate the teachings of Berkholz to incorporate a notch proximal the distal tip configured to enable blood to pass therethrough into an annular space between an exterior of the needle and an interior of the catheter in order to confirm placement of the catheter within the patient’s blood vessel ([0036], l15-16).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US Publication 2014/0046272 A1) in view of Goral et al. (US Publication 2011/0319825 A1).
Regarding claim 48, Erskine discloses the catheter insertion device of claim 36, but is silent regarding wherein the interior cavity of the catheter hub has a blood control valve; and wherein the distal portion of the retainer is positioned in a proximal portion of the blood control valve in the ready position.
In analogous prior art, Goral teaches a catheter insertion device (Fig. 2), wherein an interior cavity (Interior of 12) of a catheter hub (12) has a blood control valve (18); and wherein a distal portion (95) of a retainer (42) is positioned in a proximal portion (76) of the blood control valve in the ready position (Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter insertion device of Erskine to incorporate the teachings of Goral to incorporate wherein the interior cavity of the catheter hub has a blood control valve; and wherein the distal portion of the retainer is positioned in a proximal portion of the blood control valve in the ready position in order to provide enhanced blood control ([0002]).
Response to Arguments
Applicant's arguments filed 8/27/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 10, that Erskine does not teach “a collar”, the Examiner respectfully disagrees. Applicant has provided definition 2 of on-line Merriam-Webster dictionary stating “something resembling a collar in shape or use (such as a ring or round flange to restrain motion or hold something in place)”. Definition 2 only requires that it resembles a collar in shape and latch 32 resembles a collar in shape since it is cylindrical and it restrains motion and holds something in place, see Fig. 5.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stability and rigidity provided the catheter hub and retainer/collar) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783